Citation Nr: 1646271	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-29 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to March 1973.  Notably, among his awards and decorations, the Veteran is the recipient of the Silver Star Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a video-conference hearing before the undersigned in August 2016; a transcript of that hearing is associated with the electronic claims file in the Veterans Benefits Management System (VBMS).

To the extent that the Veteran's hearing testimony indicated that he intended to file a new claim for service connection for a gastrointestinal disorder and/or increased rating claims for his current service-connected disabilities, effective on and after March 24, 2015, VA updated the regulations concerning the filing of claims.  
79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  In part, VA replaced the informal/formal claims process with a standardized and more formal process.  See 79 Fed. Reg. at 57,663-64; see also 38 C.F.R. § 3.155 (2015).  As a result of the rulemaking, a complete claim on an application form is required for all types of claims.  38 C.F.R. § 3.155(d).  An "intent to file a claim" may also be filed pending completion of the prescribed form for "complete claims," either orally or on a prescribed VA Form for that purpose.  38 C.F.R. § 3.155(b).  A claimant who wants to file for benefits under laws administered by VA but does not communicate that desire orally or on a prescribed VA Form (on paper or electronically) is not considered to have filed a claim.  
38 C.F.R. § 3.150(a).  Instead, that person is considered to have requested an application form.  Id.  Therefore, should the Veteran wish to pursue any new claims, he is encouraged to complete a  VA Form 21-526 or VA Form 21-526EZ and submit it directly to the RO.  See 38 C.F.R. §§ 3.155, 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that a remand is necessary for additional development.

I.  Outstanding VA Treatment Records

At the Veteran's August 2016 hearing, the Veteran's representative pointed out that only VA treatment records through 2013 have been considered in conjunction with the appeal.  The Veteran stated that he had since been treated at the VA Medical Center in Milwaukee and the VA Outpatient Clinic in Appleton, Wisconsin.   
See Board Hearing Transcript, at p. 6 ("[We] would ask that the appeal be remanded so that [his] treatment notes from 2013 . . . be obtained").  As the outstanding VA treatment records are potentially relevant to the Veteran's appeal, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

II.  New VA Examinations and Opinion on Employability

The Veteran also testified that the disabilities he alleges interfere with his ability to obtain and maintain employment have worsened since the previous 2013 VA examinations.  It was explained that his condition have since declined and that "the overall impact of his service-connected disabilities, to include his anxiety, which we believe has clearly increased in severity by themselves, preclude his gainful employment."  See Board Hearing Transcript, at 9; see id. at p. 6 (also indicating "we would ask that the appeal be remanded so . . .  another examination [can be] held to assess the severity of his service connected disabilities.").  

VA General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); cf. Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination).  Therefore, new VA examinations should be conducted to address the current level of severity of the Veteran's service connected disabilities and their impact on his employability.   

Additionally, the Veteran and his representative suggest that the existing opinions for TDIU are inadequate in that none of them considers the collective impact of his service-connected disabilities.  See Board Hearing Transcript at p. 7 (stating that the RO assessed "how the individual disabilities impact employment, but there is never an assessment as to the overall impact of the service connected disabilities").  Here, although an October 2011 VA examiner determined that the Veteran "could still do sedentary and light physical work," the Veteran states that his psychological disability, especially when considered in conjunction with his physical disabilities, would prevent even sedentary employment.  Id.  As such, the Board agrees that an addendum opinion is needed to adequately discuss the collective impact of the Veteran's service-connected disabilities (without regard to his age or non-service connected disability) and to give further explanation of the type of sedentary work as may be available to him in light of his existing educational or vocational skills.  If needed by the examiner, a vocational assessment should be conducted.  See Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) (although the duty to assist does not require VA to provide a vocational assessment to a claimant seeking entitlement to TDIU, it was within VA's discretion to determine whether a vocational assessment was required based on "the facts of a particular case" and noting that an assessment would be required "if, for example, the Veteran were found medically qualified for a particular type of job, but there was an unusually difficult question as to whether the Veteran had the educational or vocational skills for that position."). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant treatment records since November 2013 from VA Medical Center in Milwaukee and the VA Outpatient Clinic in Appleton, Wisconsin.

2.  Schedule the Veteran for an appropriate examination(s) for his diabetes, diabetic nephropathy, coronary artery disease, and anxiety disorder.  The electronic claims file [i.e. relevant records contained in Virtual VA and/or VBMS] should be provided to and reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests should be accomplished.

Obtain an addendum opinion on the collective effect of the Veteran's service-connected disabilities on his ability to engage in gainful employment.  The examiner should explain what type(s) of work he can do, if any, and discuss the Veteran's level of education, special training, and previous work experience, but should not consider his age or impairment caused by nonservice-connected disabilities in addressing the matter.  

All opinions provided should be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


 




